Citation Nr: 0706776	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder, claimed as migraine headaches.  

2.  Entitlement to service connection for a respiratory 
disorder, including due to asbestos exposure.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from October 1974 to October 
1978.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 RO decision which, in 
part, denied service connection for migraine headaches and a 
respiratory disorder.  In March 2005, the veteran testified 
before the Board.  The Board remanded the appeal in July 
2005.  

As noted in the Board's July 2005 remand, in March 2005, the 
veteran requested to reopen the claim of service connection 
for sleep apnea and raised the additional issue of service 
connection for loss of teeth due to a motorcycle accident in 
service.  These issues are not in appellate status and, as 
the remand directives were completed by AMC, it is not clear 
from the record whether the additional issues have been 
addressed.  Accordingly, these matters are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims has 
been obtained.  

2.  It is at least as likely as not that the veteran's 
chronic headaches are related to service.  

3.  A chronic respiratory disorder, including chronic 
obstructive pulmonary disease (COPD) was not present in 
service or until many years after service, and there is no 
competent medical evidence that any current disorder is 
related to exposure to asbestos in service.  





CONCLUSIONS OF LAW

1.  A chronic headache disorder was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

2.  A respiratory disorder, including COPD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  On receipt of a complete or substantially 
complete application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for service connection VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See ibid. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In August 2002 (and prior to the initial adjudication of the 
claims) the RO sent the veteran a letter which informed him 
of the evidence necessary to establish service connection for 
a chronic headache disorder and a respiratory disorder.  The 
letter informed him of what evidence VA would obtain and what 
evidence he should submit, and also requested that he provide 
any medical evidence in his possession that pertained to the 
claims.  See Pelegrini v. Principi, supra.  The veteran's 
service medical records and all VA and available private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  The veteran and his 
representative were provided with the appropriate laws and 
regulations pertaining to the issues to be decided herein in 
the January 2003 statement of the case and the February 2003 
and October 2006 supplemental statements of the case.  The 
veteran also testified at a personal hearing before the 
undersigned acting member of the Board in March 2005, and was 
afforded appropriate VA examinations.  VA also sent the 
veteran a letter regarding evidentiary requirements in August 
2005.  There is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date if service connection was established, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board has 
concluded that the evidence is against the claim of service 
connection for a respiratory disorder.  As to the favorable 
disposition of his claim for chronic headaches, the veteran 
will be notified of his appellate rights by the RO concerning 
the rating to be assigned and the effective date of the 
award.  Thus, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, supra.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  The Board now turns to the merits of 
the claims.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

1.  Headache Disorder

The service medical records showed that the veteran was seen 
for complaints of headaches on several occasions in service.  
Although most of the medical records showed that his 
headaches were generally associated with cold symptoms, he 
was treated specifically for chronic headaches on a couple of 
occasions in February 1977 (diagnosed as tension headaches), 
and again after sustaining a head injury in a motorcycle 
accident in December 1977.  

Post service private medical records showed that the veteran 
was treated periodically for chronic headaches from 1996 to 
the present, variously diagnosed as due to sleep apnea, 
migraines, tension, high blood pressure, and sometimes 
associated with sinus problems.  

At a March 2005 hearing before the Board, the veteran 
essentially testified that he has had chronic headaches since 
service that are related to his service.  He testified that 
he was treated by a private physician for several years after 
service, but that the physician was long since deceased and 
his records were unobtainable.  

At the direction of the Board, the veteran was afforded a VA 
neurological examination in March 2006.  At that time, the 
examiner indicated that he reviewed the claims file and 
provided a detailed description of the veteran's medical 
history and the clinical findings from examination.  The 
examiner rendered a diagnosis of chronic myofascial 
headaches, and opined that it was at least as likely as not 
that they were related to the headaches the veteran had in 
service in February 1977 (that is, prior to a motorcycle 
accident) that had been diagnosed as muscle tension/muscle 
strain type of headaches.  The Board finds this opinion 
persuasive, particularly in light of the fact that there is 
no contrary medical opinion of record.  

In light of the objective evidence of treatment for chronic 
headaches in service and the favorable medical opinion 
relating the veteran's current headaches to service, the 
Board is of the opinion that reasonable doubt should be 
resolved in favor of the veteran.  Thus, service connection 
for a chronic headache disorder is granted.  

2.  Respiratory Disorder

The veteran also seeks service connection for a respiratory 
disorder, including based on alleged asbestos exposure during 
his service.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure, as published in Department 
of Veterans Benefits Circular 21-88-8 (May 11, 1988) (DVB 
Circular).  The DVB Circular was subsequently rescinded but 
its basic guidelines were published in the Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI,  7.21 (Jan. 31, 1997) and have since been 
revised again in a rewritten version of M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

The Board must follow development procedures applicable 
specifically to asbestos-related claims.  See Ashford v. 
Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and 
the claimed disease.

The guidelines state that asbestos particles have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
The guidelines state that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  They note that persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.

The guidelines note that occupations involving asbestos 
exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
During World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).

The guidelines also state that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease and signs 
and symptoms such as dyspnea on exertion, end-respiratory 
rales over the lower lobes, compensatory emphysema, clubbing 
of the fingers at late stages, and pulmonary function 
impairment and cor pulmonale that can be demonstrated by 
instrumental methods.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre- 
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease. 

The pertinent parts of the guidelines on service connection 
in asbestos-related cases are not substantive rules, and 
there is no presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000 (Apr. 13, 2000) (cited at 
65 Fed. Reg. 33,421 (May 23, 2000)).

The available service medical records indicate that the 
veteran served aboard the U.S.S. Midway from June 1975 to 
April 1977.  During that time, he received treatment on 
several occasions for flu-like symptoms.  His DD Form 214N 
reflects that his military occupational specialty was "HT."  
According to this service department certificate, the 
comparable civilian occupational specialty was that of a 
metal worker.  

The service medical records reflect that the veteran was 
treated for various symptoms associated with a cold, 
including chest and sinus congestion and a productive cough 
on several occasions in service.  Other than the few 
instances of a cold, the service medical records, including 
his separation examination in October 1978, were negative for 
any complaints, treatment, abnormalities, symptoms, or 
diagnosis referable to any respiratory disorder in service.  
Laboratory studies at the time of his separation examination 
indicated that the veteran was exposed to asbestos in 
service; however, all diagnostic studies, including a chest 
x-ray study were within normal limits.  

Post-service private medical records showed that the veteran 
was treated for various maladies, including upper respiratory 
infections, acute bronchitis with bronchospasm, dyspnea, 
sinusitis, and sleep apnea on numerous occasions from 1996 to 
2002.  A private report in March 2001, indicated that the 
veteran had smoked one pack of cigarettes daily until 
quitting five years earlier, but that he still occasionally 
smoked marijuana.  The veteran was 5'-10" tall and weighed 
in excess of 360 pounds.  The impression was obstructive 
sleep apnea (OSA).  

On VA pulmonary examination in March 2006, the veteran 
reported difficulty breathing and shortness of breath for 
many years.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the veteran's 
medical, military, and occupational history.  A pulmonary 
function test (PFT) revealed moderate obstructive impairment 
with no significant improvement post-bronchodilator (-3%).  A 
chest X-ray study showed mild pulmonary vascular congestion, 
no infiltrates, and minimal scarring of the left lung base. A 
CT scan of the chest revealed no evidence of interstitial 
lung disease.  The diagnoses included COPD, OSA, diabetes 
mellitus Type II, hypertension, and morbid obesity.  The 
examiner noted that the veteran had been exposed to asbestos 
in service and that his type of duties on board the U.S.S. 
Midway were "typically known to be a risk for asbestos 
exposure."  (Earlier, the examiner had also accepted the 
veteran's account that he had not used any protective 
breathing device, other than a handkerchief, and that the 
veteran had worked as a welder in iron works and after 
service.)  However, the examining pulmonary specialist stated 
that there was no current evidence of asbestos-related lung 
disease.  The PFT did not show any restrictive abnormality, 
only obstructive impairment or COPD, which was not related to 
asbestos exposure, but rather to smoking.  The examiner noted 
that even diffusion was normal.  He also noted that the CT 
scan and chest X-ray studies did not show any evidence of 
interstitial lung disease, pleural plaques, or calcification 
related to asbestos exposure, and that OSA was not known to 
be related to asbestos exposure.  

Thus, other than a few occasional colds, the evidence of 
record does not show any chronic respiratory problems, 
abnormalities, or diagnosis referable to any respiratory 
disorder or lung disease in service or until decades after 
discharge from service.  Although the veteran believes that 
his current respiratory problems are related to his exposure 
to asbestos in service, he has presented no competent 
evidence to support his assertions.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to provide a medical 
opinion as to the nature or etiology of any current 
diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Epps 
v. Brown, 9 Vet. App. 341 (1996); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of a medical 
nexus); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, the veteran underwent a VA pulmonary examination in 
March 2006 for the express purpose of determining the nature 
and etiology of his current respiratory disorder.  A VA 
pulmonologist opined that the veteran's current respiratory 
disorder, COPD, was not related to any asbestos exposure, but 
rather to smoking.  The Board finds that this medical opinion 
is persuasive, especially since it involved a complete, 
longitudinal review of the entire record.  Moreover, the 
veteran has presented no competent evidence to dispute the 
opinion.  

Finally, the Board notes that while the veteran's service 
personnel records were obtained, there still is some question 
as to the significance of the designation of "HT," which is 
listed as his naval specialty during his service.  However, 
more significantly, the record indicates that this 
designation of "HT" is akin to a civilian occupational 
specialty of a metal worker, and the pulmonary specialist who 
examined the veteran in March 2006 specifically accepted and 
in fact stated that the veteran's in-service duties exposed 
him to asbestos.  But even accepting this history of asbestos 
exposure, the pulmonary specialist found no evidence of a 
current asbestos-related disease.  Therefore, any 
deficiencies involving the development of evidence for claims 
involving asbestos exposure are harmless in this case; even 
accepting the veteran's history of asbestos exposure in 
service, the most recent specialized examination found no 
current asbestos-related disease.

Inasmuch as there is no evidence of a chronic respiratory 
disorder or COPD in service or until many years after 
service, and no competent medical evidence relating any 
current respiratory disorder to military service, the Board 
finds no basis to grant service connection.  Accordingly, 
service connection for a respiratory disorder, including COPD 
is denied.  


ORDER

Service connection for a chronic headache disorder is 
granted.  

Service connection for a respiratory disorder, including 
COPD, is denied.  


____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


